***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***




                                                     Electronically Filed
                                                     Supreme Court
                                                     SCWC-XX-XXXXXXX
                                                     10-APR-2019
                                                     09:32 AM
           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI

                                ---o0o---


   GORAN PLEHO, LLC, a Hawai‘i Limited Liability Company (dba
 Resorts Limousine Services), GORAN PLEHO and ANA MARIA PLEHO,
       Petitioners/Plaintiffs-Appellants/Cross-Appellees,

                                    vs.

             DAVID W. LACY, LACY AND JACKSON, LLLC,
            a Hawai‘i Limited Liability Law Company,
       Respondents/Defendants-Appellees/Cross-Appellants,

                                    and

            DRAGAN RNIC, Respondent/Defendant-Appellee.


                            SCWC-XX-XXXXXXX

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; CIV. NO. 06-1-101K)

                             APRIL 10, 2019

   McKENNA, POLLACK, and WILSON, JJ., WITH RECKTENWALD, C.J.,
            DISSENTING, WITH WHOM NAKAYAMA, J., JOINS

                OPINION OF THE COURT BY POLLACK, J.

          We are called upon to determine whether Hawai‘i’s

unfair or deceptive acts or practices statute, which on its face

applies to the conduct of any trade or commerce, nevertheless

excludes from its reach a lawyer who actively facilitated the
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


sale of one company to another because of the lawyer’s status as

a legal professional.     Our caselaw indicates that this conduct

is in fact the type of participation in a business transaction

that the law was intended to address, and the lawyer’s conduct

cannot be shielded from liability merely because it amounted to

or was comingled with legal services.        Further, the statute

itself directs this court when construing the law to consider

the interpretation of analogous federal statutes by federal

courts and agencies.     This guidance from federal decisions is

consistent with the plain language and legislative history of

the statute, and any concern that applying the statute in this

context would invade this court’s inherent authority to regulate

the legal profession is unfounded.        We accordingly conclude that

the alleged conduct in this case, which may or may not have

involved the actual practice of law, properly states a claim for

relief under our unfair or deceptive acts or practices statute.

                I. Background and Procedural History

          In 2005, David W. Lacy, Esq., of the firm Lacy &

Jackson LLLC, represented Goran and Ana Maria Pleho (the Plehos)

and their company, Goran Pleho LLC (GPLLC) (collectively, the

Pleho Parties), in a transaction to purchase Dragan Rnic’s

company, Resorts Limousine Services (RLS).         Several months

later, the Pleho parties initiated the present action in the

Circuit Court of the Third Circuit (circuit court) alleging a


                                     2
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


number of claims against Rnic, Lacy, and Lacy & Jackson LLLC in

connection with the transaction.

           In a second amended complaint, the Pleho parties

alleged that Lacy and Lacy & Jackson LLLC (collectively, the

Lacy parties) did not fully disclose the extent of their

contemporaneous attorney-client relationship with Rnic at the

time of the sale.    The complaint alleged that, although Lacy was

aware Rnic had previously agreed to sell RLS to a third party

for only $800,000, Lacy had advised the Pleho parties to

purchase the company for $1,500,000.        The Pleho parties further

claimed that Lacy had falsely informed them that an independent

appraisal of RLS was not possible because of the company’s

unique nature and that the agreed-upon purchase price was well

below RLS’s true fair market value of $2,000,000.           The complaint

stated that, after the Plehos entered into the purchase

agreement as Lacy had advised, they learned that Rnic had

misrepresented various factors related to the value of the

company.   The Pleho parties then obtained an independent

appraisal, the complaint continued, which concluded RLS’s fair

market value at the time of the sale was only $128,000.

           The Pleho parties alleged that the Lacy parties’

conduct in connection with the transaction constituted, inter

alia, “unfair and deceptive trade practices” in violation of




                                     3
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


Hawaii Revised Statutes (HRS) Chapters 480 and 481A.1             Before

trial, the Lacy parties moved for partial summary judgment on

the Plehos’ HRS Chapters 480 claims, arguing that the conduct

alleged in the complaint amounted to the “actual practice of

law,” which was beyond the scope of the consumer protection

statutes.2     The circuit court granted the motion without written

explanation.3        After trial, the parties filed cross-appeals to

the Intermediate Court of Appeals (ICA) from the circuit court’s

final judgment.

             Among other issues raised on appeal to the ICA, the

Pleho parties challenged the circuit court’s grant of partial

     1
             The Plehos’ Second Amended Complaint alleged as follows:

             Count VII (UNFAIR AND DECEPTIVE TRADE PRACTICES)

             . . .

             54. The acts and omissions of Defendants DAVID LACY, LACY &
             JACKSONS, LLLC, and DRAGAN RNIC described herein and such
             other conduct as may be established at trial constitute one
             or more counts of unfair and deceptive trade practices
             under Hawaii Revised Statutes Chapters 480 and 481A.

Insofar as HRS Chapter 481A serves primarily to clarify the prohibition on
deceptive trade practices contained in HRS Chapter 480, we address the
statutes together, and all references to the Pleho parties’ HRS Chapter 480
claims encompass their claims under both statutes.
     2
            The circuit court had previously dismissed GPLLC’s claims based
on HRS Chapters 480 and 481A, reasoning that the company was not a “consumer”
authorized to bring suit under the statutes because the law limits the term
to only “natural persons.” (Citing HRS §§ 480-1 and 480-2(d).)
      3
            Although the circuit court’s order did not explain the court’s
reasoning for granting the Lacy parties’ motion, the transcript from the
hearing on the motion indicates that the court was primarily concerned with
whether HRS Chapter 480 applied to the practice of law.




                                       4
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


summary judgment on their HRS Chapters 480 claims in favor of

the Lacy parties.     The Pleho parties argued that a lawyer who

deceives a client about the value of a company the client wishes

to purchase commits both malpractice and deceptive trade

practices.

            In an amended memorandum opinion, the ICA stated that

the Plehos’ argument on appeal raised for the first time the

allegation that “Lacy engaged in unfair or deceptive trade

practices within the context of the practice of law” as opposed

to “within the context of his role in the commercial purchase

and sale of the business.”4       The ICA stated that it therefore

need not address the issue.       Nevertheless, the ICA proceeded to

reject the Pleho parties’ argument that HRS Chapter 480 applied

to Lacy’s conduct in his capacity as a practicing attorney,

citing case law from other jurisdictions supporting the

proposition that the regulation of attorneys does not fall

within the parameters of consumer protection laws.5

            The Pleho parties assert on certiorari, inter alia,

that nothing new was added to their HRS Chapter 480 claim on

appeal, that the ICA did not cite Hawaii case law, and that the
     4
            The ICA’s amended memorandum opinion can be found at Goran Pleho,
LLC v. Lacy, No. CAAP-XX-XXXXXXX, 2016 WL 4082346 (Haw. App. Aug. 26, 2016).
      5
            The ICA also affirmed the circuit court’s dismissal of GPLLC’s
HRS Chapter 480 claim on the grounds that the company was not a “consumer”
entitled to recover under the statute.




                                      5
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


cases the ICA did cite do not support barring their claims under

HRS Chapter 480 merely because Lacy was their lawyer.            Thus, the

Pleho parties argue that the ICA should have reinstated their

HRS Chapter 480 claims.

                        II. Standard of Review

          “The interpretation of a statute is a question of law

which this court reviews de novo.”        Sierra Club v. Dep’t of

Transp. of Hawai‘i, 120 Hawai‘i 181, 197, 202 P.3d 1226, 1242

(2009) (quoting Liberty Mut. Fire Ins. Co. v. Dennison, 108

Hawai‘i 380, 384, 120 P.3d 1115, 1119 (2005)).

                            III. Discussion

  A. Lacy’s Alleged Conduct Occurred in the “Business Context”

          Hawai‘i’s unfair or deceptive acts or practices

statute, HRS § 480-2(a) (2008),6 prohibits the utilization of


     6
          HRS § 480-2 provides in relevant part as follows:

          (a) Unfair methods of competition and unfair or deceptive
          acts or practices in the conduct of any trade or commerce
          are unlawful.

          (b) In construing this section, the courts and the office
          of consumer protection shall give due consideration to the
          rules, regulations, and decisions of the Federal Trade
          Commission and the federal courts interpreting section
          5(a)(1) of the Federal Trade Commission Act (15 U.S.C.
          45(a)(1)), as from time to time amended.

          . . . .

          (d) No person other than a consumer, the attorney general
          or the director of the office of consumer protection may
          bring an action based upon unfair or deceptive acts or
          practices declared unlawful by this section.




                                     6
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


“unfair or deceptive acts or practices in the conduct of any

trade or commerce.”      The Lacy parties contend that the conduct

that the Plehos7 allege Lacy engaged in did not occur within

“trade or commerce” and that it thus falls outside the scope of

the prohibition.

           This court articulated the standard for identifying

conduct in “trade or commerce” within the meaning of HRS § 480-

2(a) in the seminal case of Cieri v. Leticia Query Realty, Inc.,

80 Hawai‘i 54, 65, 905 P.2d 29, 40 (1995).          In Cieri, two

property owners utilized the services of their former property

manager, who was also a licensed real estate broker, to sell a

residence the owners had previously rented out to third-party

tenants.   Id. at 56-57, 905 P.2d at 31-32.         Although the

property manager had been responsible for maintenance of the

property and was thus aware that the outgoing tenants had

experienced frequent leaks, flooding, and issues related to

plumbing, she indicated in a seller disclosure statement that

     7
            To the extent the Pleho parties challenge the circuit court’s
dismissal of GPLLC’s unfair or deceptive acts or practices claim, we hold
that the ICA correctly determined that, under HRS § 480-2(d), only a
consumer, the attorney general, or the director of the office of consumer
protection may bring such a claim. Because HRS § 480-1 (2008) specifies that
only a “natural person” may be considered a “consumer” for purposes of HRS
Chapter 480, a business organization like GPLLC is not permitted to bring an
unfair or deceptive acts or practices claim under the statute. By contrast,
the Plehos’ status as consumers in their personal capacities has not been
challenged at any stage of these proceedings. Our discussion therefore
pertains to only the Plehos’ claims against the Lacy parties and not those of
GPLLC.




                                      7
       ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


there had never been any leaks repaired or problems with the

plumbing at the residence.         Id. at 57, 905 P.2d at 32.        Upon

discovering the falsehood, the buyers brought suit against the

property manager, alleging inter alia that she had committed an

unfair and deceptive trade practice in violation of HRS § 480-

2(a).     Id. at 57-58, 905 P.2d at 32-33.         At trial, a jury found

that the property manager had indeed violated the statute and

awarded damages.       On appeal, the property manager challenged the

plaintiff’s status as consumers entitled to bring suit under the

law.    Id. at 58-59, 905 P.2d at 33-34.

             Prior to reaching the merits of the argument, this

court took the “opportunity to discuss the scope of the

applicability of HRS § 480–2, which proscribes ‘unfair or

deceptive acts or practices in the conduct of any trade or

commerce,’ as it pertains to the transaction and the defendants

at issue in this case.”        Id. at 59, 905 P.2d at 34

(parenthetical omitted).         We traced the development of the

statute, noting that the law was modeled after section 5 of the

Federal Trade Commission Act, and concluded that “the paramount

purpose of both statutes” has always been “to prevent deceptive

practices by businesses that are injurious to other businesses

and consumers.”       Id. at 61, 905 P.2d at 36 (quoting Beerman v.

Toro Mfg. Corp., 1 Haw. App. 111, 118, 615 P.2d 749, 754

(1980)).


                                        8
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


            This court observed that Massachusetts courts

interpreting their consumer protection statute had distinguished

between purely private transactions and transactions between a

consumer and a professional or business organization engaging in

the commercial field in which the party specializes.             Id. at 63-

65, 905 P.2d 38-40 (citing Lantner v. Carson, 373 N.E.2d 973

(Mass. 1978); Begelfer v. Najarian, 409 N.E.2d 167 (Mass. 1980);

Lynn v. Nashawaty, 423 N.E.2d 1052 (Mass. Ct. App. 1981); Nei v.

Burley, 446 N.E.2d 674 (Mass. 1983)).         We reasoned that the

Massachusetts consumer protection statute shared “a common

genesis in the federal antitrust statutes” with our own and was

thus motivated by a similar impetus.         Id. at 63, 905 P.2d at 38.

This court therefore adopted the Massachusetts courts’ test for

identifying conduct in “trade or commerce,” holding that the key

inquiry in determining whether a particular claim falls within

the scope of HRS Chapter 480 is whether the conduct at issue

occurs within what Massachusetts courts call the “business

context.”    Id. at 65, 905 P.2d at 40.       We stated that this

generally “must be determined on a case-by-case basis by an

analysis of the transaction.”8        Id.   When addressing the specific

     8
            The court approvingly cited Begelfer v. Najarian, in which the
Massachusetts court set forth relevant factors to be evaluated in determining
whether a particular transaction occurred in the “business context.” Cieri,
80 Hawai‘i at 63, 905 P.2d at 38 (citing 409 N.E.2d 167 (Mass. 1980)). “[T]he
question whether a transaction took place in a ‘business context’ . . .
require[s] assessment of factors such as: (1) the nature of the transaction;

                                                             (continued . . .)


                                      9
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


facts of the case, however, the Cieri court determined that it

was unnecessary to examine the details of the property manager’s

conduct because a “broker’s or salesperson’s role in

facilitating every real estate transaction in which he or she

participates necessarily involves ‘conduct in any trade or

commerce,’ namely, the systematic sale or brokering of interests

in real property.”      Id.   We therefore held that the property

manager’s conduct in relation to the transaction in which she

had actively participated was subject to the requirements of HRS

Chapter 480.    Id.

            As in Cieri, the Plehos and Rnic allegedly retained

Lacy specifically to utilize the specialized skills with which

he makes his living--that is, to facilitate a commercial

transaction of a type with which he purported to have

professional expertise.       Lacy is alleged to have actively and

directly participated in the transaction, offering what was

ostensibly his professional appraisal of the value of RLS as

well as his opinion as to the profitability of the exchange in

order to induce the Pleho parties to consummate the deal.              Cf.


(. . . continued)

(2) the character of the parties involved; (3) the activities engaged in by
the parties; (4) whether similar transactions had been undertaken in the
past; (5) whether the transaction was motivated by business or for personal
reasons (as in the sale of a home); and (6) whether the participant played an
active part in the transaction.” Id.




                                     10
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


Begelfer, 409 N.E.2d at 176 (holding private investor’s loan was

not made in the business context where “the record indicate[d]

that the defendants’ participation in the real estate

transaction underlying the loan was minimal,” “[t]he defendants

had no voice in negotiating the terms of the loan,” “[t]he

payments were made to an agent and not directly to” the

defendants, and the defendants “were solicited by other

investors to participate in the loan, and were not active in the

management of the loan”).      And as in Cieri, Lacy is alleged to

have made intentional misrepresentations in order to induce the

buyer to complete the exchange.

           In Cieri, we held “as a matter of law that a broker or

salesperson actively involved in a real estate transaction

invariably engages in ‘conduct in any trade or commerce,’”

making it “unnecessary to engage in a case-by-case analysis” to

determine whether the transaction occurred in the business

context.   80 Hawai‘i at 65, 905 P.2d at 40.        That the defendant

in this case allegedly facilitated the sale of a business

interest rather than an interest in real property is a

distinction without a difference.        Lacy is alleged to have

engaged in actions during the sale of RLS analogous to those of

the property manager in Cieri.       Accordingly, Lacy’s alleged

conduct “necessarily” qualifies as conduct in “trade or




                                    11
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


commerce” within the meaning of HRS § 480-2(a), and it is

therefore subject to the constraints of HRS Chapter 480.            Id.

   B. No Exception to HRS Chapter 480 for the Practice of Law
                      Applies in this Case

          Rather than disputing that Lacy’s alleged conduct

occurred in the “business context,” the Lacy parties appear to

argue that the practice of law is never conduct in “trade or

commerce” within the meaning of HRS § 480-2(a) and is thus

categorically exempt from its operation.         As an initial matter,

the Plehos dispute that the unfair or deceptive act or practice

they allege Lacy committed involves the practice of law because

their claim is based on Lacy’s participation in the allegedly

fraudulent sale and not any deficient legal advice he provided.

Indeed, there is little dispute that, had Lacy simply been a

consultant or a similar business professional, many of the

services he provided would clearly amount to conduct in trade or

commerce under our precedent.       See Cieri v. Leticia Query

Realty, Inc., 80 Hawai‘i 54, 65, 905 P.2d 29, 40 (1995).

          We ultimately need not decide whether Lacy’s conduct

amounted to the practice of law, however, because we hold that

when a defendant engages in the sort of actions we have held

“necessarily involve ‘conduct in any trade or commerce’” within

the meaning of HRS § 480-2(a), it is no defense that those




                                    12
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


actions constituted or were intermingled with legal services.9

Such a reading is supported by the federal precedents the

statute specifically instructs us to consider in interpreting

the law, as well as our own precedents and the statute’s

language and legislative history.         Further, any concerns that

HRS § 480-2(a)’s application to the practice of law in this

context would impinge upon this court’s authority to regulate

the legal profession are unjustified.         Accordingly, we hold that

the circuit court erred in granting partial summary judgment

against the Plehos on their unfair or deceptive acts or

practices claim.

 1. Both the Federal Precedent that We Must Consider and Our Own
   Caselaw Indicate that Unfair or Deceptive Acts or Practices
       Liability Applies to Aspects of the Practice of Law.

            Our legislature provided significant guidance as to

whether HRS § 480-2(a) was intended to encompass aspects of the

practice of law by specifically stating twice in the relevant

statutory text that courts should consider federal
     9
            In other instances, whether the challenged conduct occurred
during the provision of legal services may be a factor to be considered in
the “case-by-case . . . analysis of the transaction” to determine whether it
occurred in the business context. Cieri, 80 Hawai‘i at 65, 905 P.2d at 40.

            Additionally, simply establishing that activity occurs in the
conduct of trade or commerce is of course not sufficient to establish an HRS
§ 480-2(a) violation. Liability is further limited by the requirement that a
plaintiff be a consumer or other party entitled to bring an HRS § 480-13
action under HRS § 480-2(d) or (e). Cieri, 80 Hawai‘i at 65, 905 P.2d at 40.
And the plaintiff must also demonstrate that the complained of actions
amounted to an unfair method of competition or an unfair or deceptive act or
practice that caused the plaintiff’s injury in order to prevail. Kawakami v.
Kahala Hotel Inv’rs, LLC, 142 Hawai‘i 507, 519, 421 P.3d 1277, 1289 (2018).




                                     13
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


interpretations of analogous statutes when applying the law.

HRS § 480-2(b) states that, in interpreting the HRS § 480-2

prohibition on unfair competition and unfair or deceptive acts

and practices, “the courts . . . shall give due consideration to

the rules, regulations, and decisions of the Federal Trade

Commission and the federal courts interpreting section 5(a)(1)

of the Federal Trade Commission Act (15 U.S.C. [§] 45(a)(1)[10]),

as from time to time amended.”        (Emphases added.)      Additionally,

HRS § 480-3 (2016) provides that HRS Chapter 480 “shall be

construed in accordance with judicial interpretations of similar

federal antitrust statutes.”11


      10
            15 U.S.C. § 45(a)(1) (2012) provides in full as follows: “(1)
Unfair methods of competition in or affecting commerce, and unfair or
deceptive acts or practices in or affecting commerce, are hereby declared
unlawful.”
     11
            The dissent seeks to minimize these clear statutory directives by
observing that “[d]ue consideration . . . implies reasoned judgment
appropriate to the circumstances.” Dissent at 3. It further attempts to
justify departing from federal precedents applying the FTCA to aspects of the
practice of law by misconstruing a generalized observation made in a single
1965 House committee report in the legislative history of HRS Chapter 480,
which stated that “courts of Hawai‘i must also necessarily give due regard to
the problems peculiar or pertinent to the State of Hawai‘i.” Dissent at 4
(quoting H. Stand. Comm. Rep. No. 55, in 1965 House Journal, at 539).
Seemingly relying on this statement, the dissent summarily asserts that in
“Hawai‘i, the courts are tasked with determining whether the actual practice
of law is subject to [HRS § 480-2(a)] liability.” Dissent at 9-10. As
discussed infra, however, the plain language the legislature employed in
enacting HRS Chapter 480 encompasses the business of lawyering on its face,
and attorneys are not included in any of the specifically enumerated
exceptions the legislature chose to codify. A court’s personal policy
judgment regarding local needs is not grounds for reading an exception into a
statute that the legislature did not see fit to include anywhere in its text,
and even assuming the dissent’s cited excerpt is inconsistent with the law’s
clear directives--including HRS §§ 480-2(b)’s and 480-3’s instructions that
courts “shall” look to federal precedent to guide their interpretation--it is
inoperative. See State v. Akina, 73 Haw. 75, 78, 828 P.2d 269, 271 (1992)

                                                             (continued . . .)


                                     14
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


            Federal courts have long interpreted section 5(a)(1)

of the Federal Trade Commission Act (FTCA) and analogous

antitrust statutes to apply to the practice of law.            The Supreme

Court of the United States considered whether the Sherman Anti-

Trust Act (Sherman Act) applied to the practice of law in the

seminal case of Goldfarb v. Virginia State Bar, 421 U.S. 773

(1975).   In Goldfarb, clients seeking legal services argued that

a minimum fee schedule released by a county bar association and

endorsed by the state bar association violated section 1 of

Sherman Act, 15 U.S.C. § 1, as an agreement in restraint of

trade or commerce.      Id. at 776.     The bar associations contended

that, because the practice of law is a “learned profession” that

provided necessary services to the community, it did not fall

within the intended meaning of “trade or commerce” under the

Sherman Act.    Id. at 786.       The Supreme Court disagreed, holding

that neither the learned nature of the profession nor the

community service aspects of the practice of law were

determinative.      Id. at 787.

            The Court reasoned that--much like the language of HRS

§ 480-2(a)--the Sherman Act’s reference to “trade or commerce”

(. . . continued)

(“This court derives legislative intent primarily from the language of
statute and follows the general rule that in the absence of clear legislative
intent to the contrary, the plain meaning of the statute will be given
effect.” (quoting State v. Briones, 71 Haw. 86, 92, 784 P.2d 860, 863
(1989))).




                                      15
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


was broad by design and meant to sweep in virtually all

commercial activity.     Id.; see also State by Bronster v. U.S.

Steel Corp., 82 Hawai‘i 32, 51, 919 P.2d 294, 313 (1996) (“HRS §

480-2, as its federal counterpart in the FTC Act, was

constructed in broad language in order to constitute a flexible

tool to stop and prevent fraudulent, unfair or deceptive

business practices for the protection of both consumers and

honest business[persons].” (quoting E. Star, Inc. v. Union Bldg.

Materials Corp., 6 Haw. App. 125, 132, 712 P.2d 1148, 1154

(1985)) (alteration in original)).        The United States Supreme

Court held that attorneys fell within the plain meaning of

“trade or commerce” and declined to find an implicit exception

for their practice that was not articulated in the statute.

Goldfarb, 421 U.S. at 787-88.       “It is no disparagement of the

practice of law as a profession to acknowledge that it has this

business aspect,” the Court opined before concluding that “[i]n

the modern world it cannot be denied that the activities of

lawyers play an important part in commercial intercourse.”             Id.

at 788; see also Bates v. State Bar of Arizona, 433 U.S. 350,

371–72 (1977) (stating that “the belief that lawyers are somehow

above ‘trade’ has become an anachronism” because “[i]n this day,

we do not belittle the person who earns his living by the

strength of his arm or the force of his mind”).          Subsequent

cases clarified that, by violating section 1 of the Sherman Act,


                                    16
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


lawyers who engage in anticompetitive practices also violate the

prohibition against unfair methods of competition in section

5(a)(1) of the FTCA.      F.T.C. v. Superior Court Trial Lawyers

Ass’n, 493 U.S. 411, 422 (1990).

          The dissent attempts to distinguish the clear

precedents applying section 5(a)(1) of the FTCA to aspects of

the practice of law, arguing that the cases in which federal

courts have considered the regulation of the legal profession

primarily concern unfair methods of competition, not unfair or

deceptive acts or practices like those alleged in the present

case.   Dissent at 4-6.     But the dissent fails to give due

consideration to a number of federal decisions that have stated

both directly and by implication that various activities

classified as “the practice of law” violate section 5(a)(1) of

the FTCA as unfair or deceptive practices.         See, e.g., F.T.C. v.

Lanier Law, LLC, 194 F.Supp.3d 1238, 1273-85 (M.D. Fla. 2016)

(finding that, notwithstanding their characterization as the

practice of law, a law firm and its lawyers’ practices directly

violated section 5(a)(1) of the FTCA as unfair or deceptive acts

or practices and violated administrative rules for which a

failure to comply “constitutes an unfair or deceptive act or

practice in violation of § 5(a) of the FTC Act”); F.T.C. v.

Lucas, No. 10–56985, 2012 WL 4358009 (9th Cir. Sept. 25, 2012)

(holding that a lawyer’s conduct was an unfair or deceptive


                                    17
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


practice in violation of section 5(a)(1) of the FTCA); C.F.P.B.

v. Frederick J. Hanna & Assocs., P.C., 114 F.Supp.3d 1342, 1369–

70 (N.D. Ga. 2015) (finding that a law firm committed an

“unfair, deceptive, or abusive act or practice” in violation of

the Consumer Financial Protection Act, 12 U.S.C. §

5536(a)(1)(B), the standard for which “is the same as the

standard under § 5(a) of Federal Trade Commission Act.”).12

           Even if this were not the case, however, the dissent

offers no meaningful analysis as to why we should distinguish

between the unfair methods of competition portion and the unfair

or deceptive acts or practices portion of FTCA section 5(a)(1)

with respect to what constitutes commercial activity within the

scope of the provision.      FTCA section 5(a)(1) prohibits both

“[u]nfair methods of competition in or affecting commerce, and

unfair or deceptive acts or practices in or affecting commerce.”

The dissent’s position would require us to conclude that federal

courts ascribe two different meanings to the phrase “in or

affecting commerce” when it occurs twice in the same sentence,
     12
            The dissent attempts to distinguish these cases on several
additional grounds, including by arguing that they “impose[d] liability upon
the business or entrepreneurial aspects of the legal profession” rather than
the actual practice of law. Dissent at 5-6 & n.6. The federal courts did
not rely on such a distinction, however, and in at least one instance
explicitly stated that a “practice of law exclusion . . . is not present in
the FTC Act.” Lanier Law, 194 F.Supp.3d at 1282. And all of these cases are
validly citable for their persuasive value. See Federal Rules of Appellate
Procedure Rule 32.1 (providing that federal courts’ local rules “may not
prohibit or restrict” the citation of unpublished opinions issued after
January 1, 2007).




                                     18
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


with only one of those instances encompassing aspects of the

practice of law.13

           The flaw in this reasoning is even more apparent when

we consider our own statute.        Unlike FTCA section 5(a)(1), HRS §

480-2(a) does not repeat the phrase qualifying the activities to

which it applies; the provision prohibits “[u]nfair methods of

competition and unfair or deceptive acts or practices in the

conduct of any trade or commerce.”         HRS § 480-2(a) (emphasis

added).   The dissent’s interpretation essentially amounts to a

claim that the Hawai‘i legislature intended the phrase “in the

conduct of any trade or commerce” to have two different meanings

depending on whether it is applied to the first or second

subject of the sentence in which it occurs, with only one of

those meanings encompassing the practice of law.

           Consistent with federal decisions applying FTCA

section 5(a)(1) to the conduct of attorneys are a state and

federal case that have considered HRS § 480-2 with regard to the
     13
            HRS § 480-2(b) instructs us to consider not only federal courts’
interpretation of section 5(a)(1), but also that of the Federal Trade
Commission. The Federal Trade Commission has long used its enforcement
authority to pursue administrative remedies against lawyers for unfair and
deceptive trade practices and has maintained that “state-regulated
professions, including the practice of law, are not and should not be
exempted from coverage of the” FTCA. See Heslin v. Conn. Law Clinic of
Trantolo & Trantolo, 461 A.2d 938, 942-43 (Conn. 1983) (citing In re Wilson
Chemical Co., 64 F.T.C. 168, 186–87, 190 (1964); Reauthorization of the
Federal Trade Commission, 1982 Hearings on S. 1984 Before the Senate Comm. on
Commerce, Science, and Transportation, 97th Cong., 2d Sess., 32–36 (letter,
by direction of the Federal Trade Commission, of James C. Miller III,
Chairman)).




                                     19
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


practice of law.     In Hungate v. Law Office of David B. Rosen,

the plaintiff brought suit under HRS § 480-2 against the counsel

for his mortgage holder, arguing that the attorney had engaged

in an unfair or deceptive trade act or practice by conducting a

wrongful foreclosure on behalf of the mortgage holder.            139

Hawai‘i 394, 400, 391 P.3d 1, 7 (2017).

          While we distinguished the role that the attorney had

played in the “the instant foreclosure action” from the broker

role that the property manager had played in Cieri, we did not

hold that the practice of law was categorically exempt from HRS

§ 480-2 liability.    Id. at 413, 391 P.3d at 20.        We specifically

examined the adversarial nature of the proceeding and declined

to find the attorney liable “under the circumstances” of that

case because subjecting opposing counsel to HRS § 480-2

liability could have a chilling effect on an attorney’s ability

to zealously advocate for one’s own client by imposing a

competing duty to party opponents.        We explicitly stated,

however, that our solicitude would “not encompass, for example,

allowing attorneys to conduct patently illegal activities on

behalf of clients.”     Id. at 413 n.22, 391 P.3d at 20 n.22.           And

we reserved judgment as to whether a then-recent amendment to

the Hawai‘i foreclosure statute, which made a duly authorized

agent of a wrongfully foreclosing mortgagee liable under HRS §

480-2(a) in certain circumstances, could be applied to an


                                    20
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


attorney.   Id. at 413 n.23, 391 P.3d at 20 n.23.          This court

thus indicated that HRS § 480-2(a) could indeed be applied to

the practice of law, albeit under a higher standard than in

other trades in some instances.

            The dissent now attempts to revise the plain meaning

of our statement in Hungate that our holding would not reach a

lawyer’s “patently illegal activities,” arguing that it was

merely an acknowledgment that lawyers may be subject to

professional discipline and civil and criminal liability from

sources other than HRS § 480-2(a).        Dissent at 29-31.      But to

construe this pronouncement as only an affirmation that the

practice of law is not immune from all other civil and criminal

regulation is to reduce our words to a maxim obvious beyond any

need for comment.    See Buscher v. Boning, 114 Hawai‘i 202, 220

n.13, 159 P.3d 814, 832 n.13 (2007) (“The rule of law that an

attorney representing a client may be held personally liable to

an adverse party or a third person who sustains injury as a

result of an attorney’s intentional tortious acts is well

settled.” (quoting Giuliani v. Chuck, 1 Haw. App. 379, 383–84,

620 P.2d 733, 736–37 (1980))).       No party in Hungate questioned

the application of other statutory and common law claims to the

legal profession.    Rather, this court indicated that we were

addressing the extent of “[o]ur desire to avoid creating

unacceptable conflicts of interest in this context”--that is, in


                                    21
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


the application of HRS § 480-2 to attorney conduct, as was at

issue in the case.      Hungate, 139 Hawai‘i at 413 n.22, 391 P.3d at

20 n.22 (emphasis added).       The dissent’s interpretation would

thus appear to amount to a sub silentio overruling of the

standard this court articulated in Hungate.14

           Hungate concerned an unfair or deceptive acts or

practices claim against an opposing counsel rather than a

party’s own attorney.      That the present case involves a suit

against a party’s own attorney presents an even stronger

argument that HRS § 480-2 should be applicable because counsel’s

duties to act fairly and without deception and to zealously

advocate in favor of a client are in alignment rather than in

contention.15    It would follow that Hungate’s heightened standard

of HRS § 480-2(a) liability would not apply.


     14
            Indeed, the dissent’s illogical interpretation of the language
this court employed in Hungate may be prompted to avoid the incongruities
created by its position. If its stance that the practice of law is exempt
from the operation of HRS § 480-2 would not overrule Hungate’s pronouncement
that particularly egregious misconduct may subject an opposing counsel to HRS
§ 480-2(a) liability, then it appears that it would establish not only an
exception to HRS § 480-2(a), but also an exception to the exception, neither
of which has any expressed basis in the statute’s text or legislative
history.
     15
            The dissent argues that in Hungate this court “expressly
distinguished between real estate brokers and attorneys with regard to” HRS
480-2(a) liability, citing language in which we noted that, unlike a broker,
“the role of an attorney involves representing a client’s interests against
those of an opposing party within an adversary system.” Dissent at 23
(quoting 139 Hawai‘i 413, 391 P.3d 20). Yet this analysis by the dissent
evinces a one-sized view of legal practice and neglects to consider the role
attorneys like Lacy may play in commercial transactions in a business
context. In Hungate, we observed that real estate brokers are subject to HRS
§ 480-2(a) liability because “[s]ellers and purchasers of real estate often

                                                             (continued . . .)


                                     22
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


            Additionally, at least one federal court interpreting

Hawai‘i law has suggested that HRS § 480-2(a) can be applied to

the conduct of attorneys.       In McDevitt v. Guenther, the U.S.

District Court for the District of Hawai‘i implicitly

acknowledged that HRS § 480-2(a) can be applied to the practice

of law by ruling that a plaintiff’s claim against an attorney

was barred by the statute of limitations--and not any failure to

state a claim upon which relief could be granted.            522 F.Supp.2d

1272, 1289 (D. Haw. 2007).

            In short, a range of relevant federal precedents exist

applying analogous federal statutes to the practice of law,

which HRS § 480-2 explicitly states must guide our

interpretation of its provisions.16        Further, our own caselaw


(. . . continued)

utilize and rely on brokers for their expertise and resources, including . .
. determining pricing of ‘comparables’ as a basis for negotiations”--in
short, “the role of a broker is to provide clients with expertise and
resources in real estate transactions.” 139 Hawai‘i at 412-13, 391 P.3d 19-20
(some quotations omitted). Here, Lacy was retained for the specific purpose
of providing expertise and resources in a commercial transaction, including
by providing his opinion regarding the pricing of RLS as compared to
comparable businesses. The alleged conduct by Lacy that the Plehos now
challenge is analogous to the acts that this court held in Cieri
“necessarily” constitute conduct in trade or commerce, and it is unlike that
of an opposing counsel conducting a foreclosure.
      16
            The dissent makes much of decisions by state courts in other
jurisdictions holding that their consumer protection statutes contain an
implicit exception for “the actual practice of law.” Dissent at 8-12. To be
sure, we have in the past turned to interpretations of other states’ consumer
protection statutes for guidance in interpreting our own based on their
“common genesis in the federal antitrust statutes.” Cieri, 80 Hawai‘i at 63,
905 P.2d 38. But we have done so only when the decisions are not directly
contrary to this court’s own precedent and the federal sources the statute

                                                             (continued . . .)


                                     23
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


indicates that HRS § 480-2 can be applied to aspects of the

practice of law.     Such a result is unsurprising given the plain

language and legislative history of the statute.

   2. The Plain Text and Legislative History of HRS Chapter 480
 Make Clear It Was Intended to Encompass Aspects of the Practice
     of Law When the Conduct Occurs Within Trade or Commerce.

            As stated, HRS § 480-2 provides that, “Unfair methods

of competition and unfair or deceptive acts or practices in the

conduct of any trade or commerce are unlawful.”           The statute

expressly encompasses acts or practices in “the conduct of any

trade or commerce,” which by its plain meaning places within its

ambit virtually all activity occurring in the business context.

HRS § 480-2(a) (emphasis added); Bronster, 82 Hawai‘i at 51, 919

P.2d at 313 (stating that the legislature “constructed [HRS §

480-2] in broad language in order to constitute a flexible tool

to stop and prevent fraudulent, unfair or deceptive business

practices for the protection of both consumers and honest

business[persons].” (quoting E. Star, 6 Haw. App. at 132, 712

P.2d at 1154) (alteration in original)); cf. Kalaeloa Ventures,

(. . . continued)

expressly instructs us to consider. Further, even were we to turn to other
state decisions to guide our analysis, the state statute that we have
expressly held to be analogous to our own--indeed, the statute from which we
derived our test regarding the specific issue at the heart of this case, see
id. at 63-65, 905 P.2d 38-40--is Section 2 of Massachusetts’s consumer
protection statute, which the dissent acknowledges is interpreted by
Massachusetts courts to apply to the practice of law. Dissent at 12 (citing
Brown v. Gerstein, 460 N.E.2d 1043 (Mass. App. Ct. 1984)). The dissent’s
reliance on the decisions of other states’ courts is thus unavailing.




                                     24
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


LLC v. City & Cty. of Honolulu, 143 Hawai‘i 103, 108, 424 P.3d

458, 463 (2018) (HRS §§ 1-29 and 1-32 by their plain language of

“any act” encompass all possible acts appointed by law to be

done on a particular day); Allstate Ins. Co. v. Pruett, 118

Hawai‘i 174, 181, 186 P.3d 609, 616 (2008) (“[B]y itself, the

term ‘any person,’ ‘encompass[es] every possible individual . .

. .’” (second alteration in original) (citation omitted)).

Regardless of whether it is characterized as the practice of

law, facilitating the sale of one business to another falls

within the plain meaning of conducting trade or commerce under

even the strictest application of the terms.17

           Notwithstanding HRS § 480-2(a)’s unequivocal language,

the dissent concludes that “the plain language . . . of HRS §

480-2 reveal[s] no indication” that the legislature intended the

statute to apply to attorney conduct.         Dissent at 27.      The

dissent goes on to argue that the legislative history of HRS §

480-2 also does not support extending it to the practice of law


     17
            The dissent attempts to bolster its position by incorrectly
claiming that our holding will “impose [HRS § 480-2] liability upon all
aspects of the practice of law,” and then speculates that such an
interpretation will render malpractice insurance prohibitively expensive.
Dissent at 34. The question of whether other aspects of the practice of law
occur in the business context is not before us, and we need not now decide
the extent of lawyer conduct that is subject to HRS Chapter 480. Yet, as the
dissent itself recognizes, Massachusetts’s consumer protection statute, which
has been held to apply to attorney conduct, is not “broad enough to reach any
type of commercial exchange.” Dissent at 34 n. 23. The dissent’s misgivings
about the potential reach of our decision are thus unfounded.




                                     25
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


because the legislature has had ample opportunity to amend the

law to explicitly include lawyers and has not done so.            Dissent

at 27 n.18.

           But this is the opposite of the analysis called for by

standard principles of statutory construction.          The law also

does not expressly state that it applies to carpenters, bakers,

travel agents, or shoe salespersons--notwithstanding the ample

opportunity the legislature has had to add explicit mention of

each.   Yet, like lawyers, these professions are covered by HRS §

480-2 because they fall within the plain meaning of “any trade

or commerce.”   “[W]here the statutory language is plain and

unambiguous, our sole duty is to give effect to its plain and

obvious meaning.”    State v. Wheeler, 121 Hawai‘i 383, 390, 219

P.3d 1170, 1177 (2009) (quoting Citizens Against Reckless Dev.

v. Zoning Bd. of Appeals of City & Cty. of Honolulu, 114 Hawai‘i

184, 193, 159 P.3d 143, 152 (2007)).        “[W]e are not at liberty

to look beyond that language for a different meaning.”            Alvarez

v. Liberty House, Inc., 85 Hawai‘i 275, 278, 942 P.2d 539, 542

(1997) (quoting Ross v. Stouffer Hotel Co. (Hawai‘i) Ltd., 76

Hawai‘i 454, 461, 879 P.2d 1037, 1044–45 (1994)).

           Further, that it was the legislature’s intention that

HRS Chapter 480 apply to lawyers is evidenced by the

legislature’s failure to explicitly exclude attorneys, as it has

done with labor organizations, HRS § 480-10; fishery,


                                    26
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


agricultural, or consumer cooperative organizations, HRS § 480-

11(a); and social service providers, HRS § 480-11(d).            The

dissent would have us infer a similar exception for attorneys

from the legislature’s inaction.         Dissent at 27 n.18.     But

legislative inaction is a notoriously poor barometer of

legislative intent--even when we can assume the legislature is

aware a statute is being misinterpreted.         See Zuber v. Allen,

396 U.S. 168, 185 n.21 (1969) (stating that, legislative

inaction cannot be used to justify an agency’s invalid statutory

interpretation because it may reflect “unawareness,

preoccupation, or paralysis” rather than intention).            The flaw

in this approach is even more pronounced here, when the

legislature had no reason to believe Hawai‘i courts would not

interpret HRS § 480-2(a) to encompass lawyers in accordance with

the plain text of the statute.       In other words, the dissent

would have us conclude that the legislature assumed courts would

infer an implicit exception to HRS Chapter 480 that does not

appear in the statute, and that the legislature ratified this

interpretation in advance by not acting to correct such a ruling

before it occurred.

          But it is well settled that the principle of expressio

unius est exclusio alterius “applies equally to a statutory list

of exceptions.”    Adams v. CDM Media USA, Inc., 135 Hawai‘i 1, 18–

19, 346 P.3d 70, 87–88 (2015).       “The ‘proper inference’ from a


                                    27
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


list of exceptions to a statute is that the legislature

‘considered the issue of exceptions and, in the end, limited the

statute to the ones set forth.’”          Id. (quoting United States v.

Johnson, 529 U.S. 53, 58 (2000)); see also Goldfarb v. Virginia

State Bar, 421 U.S. 773, 787 (1975) (“[O]ur cases have

repeatedly established that there is a heavy presumption against

implicit exemptions.” (citing United States v. Phila. Nat’l

Bank, 374 U.S. 321, 350—351 (1963); California v. Fed. Power

Comm’n, 369 U.S. 482, 485 (1962)).          This court may not take it

upon itself to add an additional exception that the legislature

has declined to adopt.18

  3. Applying HRS Chapter 480 in this Context Does Not Threaten
    this Court’s Authority to Regulate the Legal Profession.

           Significantly informing and underlying the ICA’s

interpretation of HRS § 480-2(a) were concerns that applying the

unfair or deceptive acts or practices prohibition to attorneys

would undermine this court’s longstanding role in regulating

attorney misconduct, which the dissent now similarly asserts.

Dissent at 24-29.     To be sure, concerns for the separation of

powers might arise if the legislature attempted to directly


     18
            It bears repeating that in interpreting the language of HRS §
480-2(a), HRS § 480-2(b) directs us to “give due consideration to the rules,
regulations, and decisions of the Federal Trade Commission and the federal
courts interpreting section 5(a)(1) of the [FTCA], as from time to time
amended.” Federal courts have not inserted a practice of law exception into
the FTCA that is not contained in the plain text of the statute.




                                     28
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


interfere with this court’s regulation of the practice of law

by, for example, overriding the promulgated professional rules

or depriving this court of its ultimate disciplinary authority

for professional misconduct.      See Office of Disciplinary Counsel

v. Kagawa, 63 Haw. 150, 155, 622 P.2d 115, 119 (1981) (“In

deciding whether disciplinary sanctions would be appropriate

against an attorney, we emphasize that . . . the Hawaii Supreme

Court is the ultimate trier of fact as well as the law.”).             HRS

§ 480-2 is not such a law, however.

          The law’s prohibition on unfair or deceptive acts is

wholly consistent with our professional rules.          See Hawai‘i Rules

of Professional Conduct (HRPC) Rule 8.4(c) (prohibiting “conduct

involving dishonesty, fraud, deceit or misrepresentation”).

Further, HRS § 480-2(a) serves additional purposes wholly

separate from the regulation of professional conduct.            Our

professional rules are designed to protect the integrity of the

legal profession and the dignity of the courts.          See Office of

Disciplinary Counsel v. Lau, 79 Hawai‘i 201, 207, 900 P.2d 777,

783 (1995).   By contrast, the unfair or deceptive acts or

practices statute by its own terms applies to “unfair or

deceptive acts or practices in the conduct of any trade or

commerce.”    HRS § 480-2(a) (emphasis added).        It regulates

commercial activity generally, protecting the integrity of

Hawai‘i’s economic environment as a whole and not targeting


                                    29
     ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


specific professions.19      And by creating civil liability, the law

provides a mechanism for offering full redress to the victims of

unfair and deceptive business acts--an objective our

professional rules were not designed to achieve.            See Cieri, 80

Hawai‘i at 60, 905 P.2d at 35 (noting statements by the

legislature indicating the statute was enacted to “enjoin unfair

and deceptive business practices by which consumers are

defrauded and the economy of the State is harmed” (quoting H.

Stand. Comm. Rep. No. 55, in 1965 House Journal, at 538)); Short

v. Demopolis, 691 P.2d 163, 168 (Wash. 1984) (“The injured

client can take little comfort from the fact that the wrongdoer

has been reprimanded or suspended or stripped of the right to

practice his profession.” (quoting Comment, The Washington

Consumer Protection Act vs. The Learned Professional, 10 Gonz.

L. Rev. 435, 436 (1975))).       The dissent is therefore mistaken in

labeling the application of HRS § 480-2(a) liability in this

context as “duplicative and unnecessary.”          Dissent at 33.



     19
            Because the unfair or deceptive acts or practices statute is a
regulation of general applicability, we need not decide in this case whether
directly regulating the legal profession is an exclusive power of the
judicial branch. But see, e.g., HRS § 605-1(c)-(d) (2016) (setting forth
qualifications for admission to the bar in addition to those prescribed by
this court); HRS § 605-7 (2016) (requiring written authorization from a
client for an attorney to compromise, arbitrate, or settle a claim); Heslin
v. Connecticut Law Clinic of Trantolo & Trantolo, 461 A.2d 938, 945 (Conn.
1983) (concluding that the regulation of attorney conduct is in at least some
respects a shared power of the judicial and legislative branches).




                                     30
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


          Indeed, taking the dissent’s position that subjecting

lawyers to HRS § 480-2(a) would interfere with this court’s

regulation of the practice of law to its logical conclusion

would lead to illogical results.         For example, the rendering of

legal advice clearly amounts to “the practice of law” under our

precedents.   See Fought & Co. v. Steel Eng’g & Erection, Inc.,

87 Hawai‘i 37, 45, 951 P.2d 487, 495 (1998) (citing Sen. Stand.

Comm. Rep. No. 700, in 1955 Senate Journal, at 661).            Yet few

would argue that a lawyer who advises a client as to how to

conceal a crime and evade capture does not commit a crime in the

lawyer’s own right.     No implicit exception for the practice of

law exists in the criminal statutes prescribing accomplice

liability or prohibiting the hindrance of prosecution.            See HRS

§ 702-221(c); HRS § 710-1029.       Advising a client as to how to

commit or conceal a crime would undoubtedly subject the attorney

to professional discipline.      See HRPC Rule 1.2(d).       But such

advice would also give rise to criminal liability, and this

separate and distinct liability does not interfere with this

court’s regulation of the practice of law.

          HRS § 480-2(a) is no different.         A lawyer who engages

in unfair or deceptive practices towards a client may be subject

to professional discipline under the HRPC.         See HRPC Rule

8.4(c).   And that same conduct can give rise to separate and

distinct civil liability under the HRS § 480-2 without


                                    31
    ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


interfering with this court’s disciplinary authority or

regulation of the legal profession.        See In re Disciplinary Bd.

of Hawai‘i Supreme Court, 91 Hawai‘i 363, 370, 984 P.2d 688, 695

(1999) (“Evidence underlying a violation of a disciplinary rule

might also be evidence that would support civil or criminal

liability, but determinations about civil or criminal liability

are the province of the trial courts, not the [Office of

Disciplinary Counsel] or the Disciplinary Board.”).

          In sum, the dissent theorizes that HRS § 480-2(a)’s

application to the practice of law would invade this court’s

inherent authority to regulate the legal profession.            But

allowing the legislature to provide a mechanism for protecting

the integrity of Hawai‘i’s economy and compensating consumers

that are harmed by a lawyer’s unfair or deceptive business acts

serves a separate purpose from our regulation of professional

conduct, and it does not undermine or conflict with our

professional rules.     Accordingly, there is no reason to infer an

implicit exception that has no basis in the text or legislative

history of the statute, nor in the federal case law that the

legislature has specifically stated should guide our

interpretation.

                             IV. Conclusion

          The facts in this case indicate that Lacy’s alleged

conduct occurred in the conduct of trade or commerce, and Lacy’s


                                    32
       ***FOR PUBLICATION IN WEST’S HAWAII REPORTS AND PACIFIC REPORTER***


status as an attorney offers no shield to HRS Chapter 480

liability merely because the alleged conduct constituted or was

comingled with legal services.          Accordingly, we vacate that

portion of the ICA’s judgment on appeal that affirms the circuit

court’s grant of partial summary judgment on the Plehos’ unfair

and deceptive acts or practices claim, vacate the circuit

court’s grant of partial summary judgment on this claim, and

remand the claim to the circuit court for a determination of

whether Lacy’s alleged conduct and the Plehos’ resulting loss

satisfies the elements necessary for recovery under HRS Chapter

480.

                                            /s/ Sabrina S. McKenna

                                            /s/ Richard W. Pollack

                                            /s/ Michael D. Wilson




                                       33